In a proceeding pursuant to CPLR 7503 for a permanent stay of arbitration of a claim pursuant to General Business Law § 198-a, and pursuant to CPLR 7510 to confirm an arbitration award, Gerald D. Dennis appeals from a judgment of the Supreme Court, Westchester County (Rudolph, J.), entered March 16, 1998, which, upon an order of the same court, entered February 23, 1998, in favor of the respondent, granted the petition. The appellant’s notice of appeal from the order entered February 23, 1998, is deemed to be a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Prior to the appellant filing the request for arbitration which is the subject of this proceeding, the parties participated in an arbitration based essentially on the same purported defect in the appellant’s vehicle, i.e., the braking system, in which the appellant sought the same relief against the respondent. In the absence of any new facts or evidence that the appellant was denied a full and fair opportunity to litigate his claim in the prior arbitration proceeding, the Supreme Court properly concluded that the doctrine of res judicata barred the new arbitration proceeding (see, Matter of Lari v Slanetz, 240 AD2d 581; Casey v Country-Wide Ins. Co., 240 AD2d 232; Dimacopoulos v Consort Dev. Corp., 158 AD2d 658). Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.